UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6602


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEFFERY K. ARMSTRONG,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:11-cr-00304-GBL-1; 1:13-cv-00589-GBL)


Submitted:   September 23, 2014          Decided:   September 25, 2014


Before NIEMEYER and     GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jeffery K. Armstrong, Appellant Pro Se.  Eric Gary Olshan,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jeffery         K.   Armstrong       seeks     to       appeal    the    district

court’s    order      denying     relief    on     his    28    U.S.C.       § 2255    (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues      a     certificate      of        appealability.           28     U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue     absent      “a     substantial     showing           of     the    denial     of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating        that     reasonable         jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El   v.    Cockrell,          537    U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                               Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Armstrong has not made the requisite showing.                             Accordingly,

we deny Armstrong’s motion for appointment of counsel, deny a

certificate      of       appealability,         and    dismiss       the     appeal.        We

dispense     with         oral   argument     because          the     facts    and     legal



                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3